UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1578



TINE S. REYNOLDS, and spouse,

                                              Plaintiff - Appellant,

          versus


MONTGOMERY COUNTY PUBLIC SCHOOLS, MD; CAROL
BURKE; PAUL VANCE; ELIZABETH ARONS; JERRY
WEAST, as employees and individuals,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-3790-AW)


Submitted:   October 10, 2000             Decided:   November 1, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tine S. Reynolds, Appellant Pro Se. Patrick Liam Clancy, David
Reese Warner, VENABLE, BAETJER & HOWARD, Rockville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tine S. Reynolds appeals the district court’s orders dismiss-

ing this action and denying her motion for reconsideration.      We

dismiss the appeal for lack of jurisdiction because Appellant’s

notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s final order was entered on the docket on

March 21, 2000.     Appellant’s notice of appeal was filed on May 1,

2000.   Because Appellant failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.     We deny Reynolds’ motion for $2000 in reim-

bursement for work performed on the case and for being “dissed” by

the district court and dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                           DISMISSED


                                   2